Case: 1:20-cr-00063-GHD-DAS Doc #: 18 Filed: 01/27/21 1 of 4 PagelD #: 23

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
V. CRIMINAL NO. 1:20-cr-00063-GHD-DAS
CHRISTOPHER LANCE HOWELL DEFENDANT

ORDER REGARDING CHANGE OF PLEA HEARING VIA VIDEOCONFERENCE

On October 7, 2020, the Defendant was indicted in a single-count indictment for knowingly
accessing a Dropbox account with intent to view images and videos of child pornography, as
defined in 18 U.S.C. § 2256(8)(A), that is, visual depictions of minors engaging in sexually explicit
conduct which visual depictions’ production involved the use of minors engaged in sexually
explicit conduct, and were produced using materials that have been mailed, and shipped and
transported in and affecting interstate and foreign commerce, all in violation of 18 U.S.C. §
2252(a)(4)(B) [1]. The Court subsequently entered a Notice setting this matter for trial on January
25, 2021 [15]. The Defendant has now signed a plea agreement, and has submitted to the Court a
signed consent form indicating his consent to proceed with a change of plea hearing via
videoconference [17].

The World Health Organization, along with the Centers for Disease Control and
Prevention, has declared a global pandemic related to the spread of the COVID-19 virus,
commonly known as the “coronavirus.”! On March 27, 2020, Congress passed, and the President

of the United States signed, the CARES Act in response to the COVID-19 pandemic. On March

 

! See Marroquin v. Pfrizer, Inc., 367 F. Supp. 3d 1152, 1167 n. 10 (E.D. Cal. 2019) (taking judicial notice of
the World Health Organization’s List of Essential Medicines); Webb v. Jessamine Cty. Fiscal Ct., 802 F. Supp 2d
870, 878 n. 3 (E.D, Ky 2011) (taking judicial notice of data collected by the World Health Organization).
Case: 1:20-cr-00063-GHD-DAS Doc #: 18 Filed: 01/27/21 2 of 4 PagelD #: 24

29, 2020, the Judicial Conference of the United States found that “emergency conditions due to
the national emergency declared by the President under the National Emergencies Act (50 U.S.C.
§ 1601 et seq.). with respect to the Coronavirus Disease 2019 (COVID-19) materially affect the
functioning of the courts of the United States.”? Additionally, on April 1, 2020, the Governor of
the State of Mississippi entered an executive order directing the public state-wide to “shelter-in-
place” and avoid gatherings of more than ten people and to limit face-to-face contact when
possible; while certain restrictions have now been lifted, COVID-19 remains an active threat in
Mississippi.?

In the CARES Act, Congress authorized federal courts to utilize video and telephone
conferencing in connection with certain criminal proceedings, including change of plea hearings,
so long as the defendant consents to participate in the proceedings via video teleconference and
the Court makes certain findings. Specifically, Congress authorized the use of video
teleconferencing for criminal hearings if the Court finds that the proceedings “cannot be conducted
in person without seriously jeopardizing public health and safety, and the district judge in a
particular case finds for specific reasons that the plea or sentencing in that case cannot be further
delayed without serious harm to the interests of justice[.]”

On April 2, 2020, the Chief Judge of this District entered a Standing Order (see Case No.
3:20-MC-9, Standing Order [3]) specifically finding that criminal hearings cannot be conducted in
person anywhere in the District without seriously jeopardizing public health and safety and
authorizing “the use of video conferencing, or telephone conferencing if the video conferencing is

not reasonably available, for all events listed in Section 15002 of the [Cares Act],” and specifying

 

2 See Director’s Memo from James C. Duff to All United States Judges (March 29, 2020).
3 http://www.sos.ms.gov/Education-Publications/ExecutiveOrders/1466.pdf; see Coleman v. Dretke, 409 F.
3d 665, 667 (Sth Cir. 2005) (taking judicial notice of factual information on state website).

2
Case: 1:20-cr-00063-GHD-DAS Doc #: 18 Filed: 01/27/21 3 of 4 PagelD #: 25

that Judges in this District may, with the consent of the defendant after consultation with counsel,
use video conferencing, or teleconferencing if video conferencing is not reasonably available, to
conduct criminal proceedings.’

The Court hereby specifically finds that the change of plea hearing in this matter cannot be
conducted in person without seriously jeopardizing public health and safety. As noted above, the
Court has considered the declarations from the World Health Organization and the Centers for
Disease Control, and the recommendations from the Mississippi Department of Health. Taken as
a whole, these actions by various agencies, states, and municipalities illustrate the public health
and safety concerns raised by COVID-19. For all of these reasons, the Court finds that the hearing
in this matter cannot be conducted in person without seriously jeopardizing public health and
safety, as well as the safety of the Defendant, counsel, and Court personnel.

The CARES Act further directs that, in order for a criminal hearing to be held via
videoconference, the Court must find that the hearing cannot be further delayed without serious
harm to the interests of justice. Here, given the Defendant’s consent to appear via videoconference
and the necessity for the Court to conduct the criminal proceedings that are awaiting adjudication
before it, the Court finds that the change of plea hearing should be held as soon as practicable.
Accordingly, the Court specifically finds that further delaying the Defendant’s change of plea
hearing would pose potential serious harm to the interests of justice.

Considering the Court’s above findings, along with the Defendant’s consent to proceed
with his change of plea hearing via videoconference, as evidenced by this Consent to Proceed by

Videoconference, which he and his counsel signed, the Defendant’s change of plea hearing will

 

4 Case No. 3:20-MC-9 [3].
Case: 1:20-cr-00063-GHD-DAS Doc #: 18 Filed: 01/27/21 4 of 4 PagelD #: 26

be held via videoconference at the earliest practicable date, the Court having already scheduled
this hearing for January 25, 2021. 67 7”

SO ORDERED, this the day of January, 2021.

M.S eLeor

SENIOR U.S. DISTRICT JUDGE

 
